Case: 21-51009     Document: 00516463094         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 7, 2022
                                  No. 21-51009
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Joseph Zahner,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-305-1


   Before Jones, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Brandon Joseph Zahner appeals the sentence imposed following his
   conviction for failure to register as a sex offender. Zahner challenges the
   imposition of two conditions of supervised release that he contends
   impermissibly delegate judicial authority. He argues that the court delegated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51009      Document: 00516463094           Page: 2   Date Filed: 09/07/2022




                                     No. 21-51009


   authority to a therapist to impose lifestyle restrictions and delegated
   authority to the probation officer to determine whether Zahner poses a risk
   to people and to require him to notify them.
          We review for plain error because Zahner objection to the supervised
   release conditions was not “sufficiently specific to alert the district court to
   the nature of the alleged error and to provide an opportunity for correction.”
   United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). To establish plain
   error, Zahner must show a forfeited error that is clear or obvious and that
   affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes such a showing, we have the discretion to correct the
   error but should do so only if it “seriously affects the fairness, integrity, or
   public reputation of judicial proceedings. Id. (internal quotation marks,
   alteration, and citations omitted).
          Zahner’s challenge to the risk-delegation condition is foreclosed by
   United States v. Mejia-Banegas, 32 F.4th 450, 452 (5th Cir. 2022), in which
   we rejected the same argument and held that the district court did not err,
   plainly or otherwise, by imposing the same risk-notification condition.
   However, his challenge to special condition two warrants a different result.
   The condition states the following:
          The defendant shall follow all other lifestyle restrictions or
          treatment requirements imposed by the therapist, and continue
          those restrictions as they pertain to avoiding risk situations
          throughout the course of supervision. This includes not
          residing or going to places where a minor or minors are known
          to frequent without prior approval of the probation officer.

   This condition suffers from the same defect that existed in identical
   conditions we have repeatedly rejected even on plain error review. See United
   States v. Morin, 832 F.3d 513, 517-18 (5th Cir. 2016); see also United States v.
   Iverson, 874 F.3d 855, 861 (5th Cir. 2017); United States v. Huor, 852 F.3d




                                          2
Case: 21-51009      Document: 00516463094         Page: 3   Date Filed: 09/07/2022




                                   No. 21-51009


   392, 403 (5th Cir. 2017). We again exercise our discretion on plain error
   review to correct this unlawful delegation of sentencing authority and vacate
   the condition.
          The judgment of the district court is AFFIRMED except for special
   condition two, which is VACATED, and the case is REMANDED for
   further proceedings consistent with this opinion.




                                         3